                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 1 of 15


                                                                 1 Rachel Abrams (SBN 209316)
                                                                   LEVIN SIMES ABRAMS LLP
                                                                 2 1700 Montgomery Street, Suite 250
                                                                   San Francisco, California 94111
                                                                 3 Telephone: (415) 426-3000
                                                                   Facsimile: (415) 426-3001
                                                                 4 Email: rabrams@levinsimes.com

                                                                 5 Attorneys for Plaintiff

                                                                 6

                                                                 7

                                                                 8                              UNITED STATES DISTRICT COURT

                                                                 9                             EASTERN DISTRICT OF CALIFORNIA

                                                                10

                                                                11   JOHN FASHING,                                         Case Number:
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12                                 Plaintiff,
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                                                                      COMPLAINT AT LAW AND
                                                                13   v.
                                                                                                                      JURY DEMAND
                                                                14   HOWMEDICA OSTEONICS
                                                                     CORPORATION,
                                                                15
                                                                                                   Defendant.
                                                                16

                                                                17                           COMPLAINT AT LAW AND JURY DEMAND

                                                                18

                                                                19          NOW COMES the Plaintiff, JOHN FASHING, by and through his undersigned attorneys,

                                                                20 complaining against Defendant HOWMEDICA OSTEONICS CORPORATION hereinafter

                                                                21 referred to collectively as “Defendant”), and alleges as follows:

                                                                22                                              PARTIES

                                                                23          1.     JOHN FASHING is a resident of the State of California.

                                                                24          2.     JOHN FASHING was implanted with a Stryker LFIT V40™ femoral head and a

                                                                25 Stryker ACCOLADE TMZF Stem (collectively referred to as “HIP SYSTEM”) in the State of

                                                                26 California.

                                                                27          3.     JOHN FASHING’s HIP SYSTEM was revised in the State of North Carolina.

                                                                28

                                                                                                                  1                                 COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 2 of 15


                                                                 1          4.      JOHN FASHING suffered and continues to suffer injuries as a result of the failure

                                                                 2 of the HIP SYSTEM in the State of California.

                                                                 3          5.      At all relevant times, HOWMEDICA was a New Jersey Corporation.

                                                                 4          6.      At all relevant times, HOWMEDICA’s operations were headquartered in the State

                                                                 5 of New Jersey.

                                                                 6          7.      At all relevant times, HOWMEDICA controlled the sales and distribution of the

                                                                 7 HIP SYSTEM from the state of New Jersey.

                                                                 8          8.      HOWMEDICA conducts business in the state of California as STRYKER

                                                                 9 ORTHOPAEDICS.

                                                                10          9.      At all relevant times, HOWMEDICA was duly registered and/or licensed to do

                                                                11 business in the State of California.
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12          10.     On information and belief, HOWMEDICA distributes or sells the HIP SYSTEM
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 from distribution facilities in the states of California.

                                                                14          11.     On information and belief, HOWMEDICA applied for and received any necessary

                                                                15 licenses to conduct business in the State of California.

                                                                16          12.     At all relevant times, HOWMEDICA has been the exclusive sales agent and

                                                                17 distributor for the HIP SYSTEM in Illinois.

                                                                18          13.     Defendant STRYKER CORPORATION is a corporation organized and existing

                                                                19 under the laws of Michigan, having its principal place of business located at 2825 Airview

                                                                20 Boulevard, Kalamazoo, Michigan 49002 and conducts business throughout the United States,

                                                                21 including the State of California.

                                                                22          14.     Defendant STRYKER SALES CORPORATION is a corporation organized and

                                                                23 existing under the laws of Michigan, having its principal place of business located at 2825

                                                                24 Airview Boulevard, Kalamazoo, Michigan 49002 and conducts business throughout the United

                                                                25 States, including the State of California.

                                                                26          15.     Defendant STRYKER SALES CORPORATION is a wholly owned subsidiary of

                                                                27 STRYKER CORPORATION.

                                                                28

                                                                                                                     2                                      COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 3 of 15


                                                                 1          16.     Defendant HOWMEDICA is a corporation organized and existing under the laws

                                                                 2 of New Jersey, having its principal place of business located at 325 Corporate Drive, Mahwah, NJ

                                                                 3 07430 and conducts business throughout the United States, including the State of California.

                                                                 4          17.     Defendant HOWMEDICA is a wholly owned subsidiary of STRYKER

                                                                 5 CORPORATION.

                                                                 6          18.     Defendant STRYKER IRELAND LIMITED is a foreign corporation that is also a

                                                                 7 wholly owned subsidiary of STRYKER CORPORATION.

                                                                 8          19.     At all relevant times, STRYKER IRELAND LIMITED conducted research, design

                                                                 9 and/or manufacturing of the HIP SYSTEM at issue in this lawsuit.

                                                                10          20.     Upon information and belief, at all times herein mentioned, the employees of

                                                                11 Defendant, their subsidiaries, affiliates, and other related entities, as well as the employees of the
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 Defendant subsidiaries, affiliates, and other related entities, were the agents, servants and
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 employees of Defendants, and at all relevant times, were acting within the purpose and scope of

                                                                14 said agency and employment. Whenever reference in this Complaint is made to any act or

                                                                15 transaction of Defendant, such allocations shall be deemed to mean that the principals, officers,

                                                                16 employees, agents, and/or representatives of the Defendant committed, knew of, performed,

                                                                17 authorized, ratified and/or directed such transactions on behalf of Defendant while actively

                                                                18 engaged in the scope of their duties.

                                                                19          21.     This products liability lawsuit seeks compensatory damages on behalf of JOHN

                                                                20 FASHING, who was implanted with an artificial hip replacement system using components

                                                                21 known as the ACCOLADE™ Stem and LFIT V40™ Femoral Head (“HIP SYSTEM”). These are

                                                                22 components of the HIP SYSTEM that the DEFENDANT designed, manufactured, marketed, sold

                                                                23 and distributed.

                                                                24                                    JURISDICTION AND VENUE

                                                                25          22.     PLAINTIFF brings this complaint under federal diversity jurisdiction, 28 U.S.C. §
                                                                26 1332, because the parties are citizens of different states and the amount in controversy exceeds

                                                                27 $75,000.00, exclusive of costs and interest. PLAINTIFF is a citizen and resident of the state of

                                                                28 California.

                                                                                                                    3                                           COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 4 of 15


                                                                 1          23.     Venue is proper in the United States District Court for the Eastern District of

                                                                 2 California pursuant to 28 U.S.C. § 1391(a) and (c) because a substantial part wrongful acts or

                                                                 3 omissions upon which this lawsuit is based occurred in this District, DEFENDANT has

                                                                 4 substantial, systematic, and continuous contacts in this District, and PLAINTIFF is a resident of

                                                                 5 this District.

                                                                 6                                     COMMON ALLEGATIONS

                                                                 7          24.     The hip joint is where the femur connects to the pelvis. The joint is made up of the

                                                                 8 femoral head (ball like structure at the top of the femur), rotating within the acetabulum (a cup-

                                                                 9 like structure at the bottom of the pelvis). In a healthy hip, both the femur and the acetabulum are

                                                                10 strong, and the rotation of the bones against each other is cushioned and lubricated by cartilage

                                                                11 and fluids. Over time, age and wear break down the cartilage. This forces the bone of the femur
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 to rub directly against the bone of the acetabulum, and it can cause severe pain and immobility.
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13          25.     A total hip replacement replaces the body’s natural joint with an artificial one,

                                                                14 usually made out of metal and plastic. A typical total hip replacement system consists of four

                                                                15 separate components: (1) a femoral stem, (2) a femoral head, (3) a liner and (4) an acetabular

                                                                16 shell. The surgeon hollows out a patient’s femur bone, the femoral stem is implanted. The

                                                                17 femoral head is a metal ball which is fixed on top of the femoral stem. The acetabular shell fits

                                                                18 into the hip socket, with the liner locked into the shell. The femoral head forms the hip joint when

                                                                19 it is placed inside the polyethylene liner and acetabular shell.

                                                                20          26.     The HIP SYSTEM implant design is more prone to in vivo corrosion and

                                                                21 mechanical wear when implanted into a human being than hip devices manufactured by other

                                                                22 companies.

                                                                23          27.     The corrosion and wear debris produced by the HIP SYSTEM causes the

                                                                24 surrounding tissue to become damaged and necrotic.

                                                                25          28.     The HIP SYSTEM and related components were approved under a process by the

                                                                26 Food and Drug Administration (hereinafter referred to as the “FDA”) known as a 510(k). A

                                                                27 510(k) medical device does not have to go through the rigors of a clinical study to gain approval

                                                                28 by the FDA.

                                                                                                                    4                                           COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 5 of 15


                                                                 1          29.    DEFENDANT did not conduct a clinical trial of the HIP SYSTEM before putting it

                                                                 2 on the market for use in patients in the United States.

                                                                 3          30.    An article entitled, “Raised levels of metal ions in the blood in patients who have

                                                                 4 undergone uncemented metal-on-polyethylene Trident-ACCOLADE total hip replacement” was

                                                                 5 published in January of 2014. The authors of the article found high concentrations of metal in the

                                                                 6 blood of patients that had an ACCOLADE™ and V40™ devices implanted in their body. The

                                                                 7 authors discontinued use of the products and notified DEFENDANT of the results.

                                                                 8 DEFENDANT have not notified patients of the results of this study or the dangers of the

                                                                 9 ACCOLADE™ and V40™ devices.

                                                                10          31.    On or about August 29, 2016, one or more of DEFENDANT issued a recall of

                                                                11 certain variations of the LFIT CoCr Femoral Heads. Among the potential hazards identified in the
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 recall are “Excessive Metallic Debris.” Among the patient harms identified in the recall are
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 “Adverse Local Tissue Reaction” and “Revision to alleviate hazardous situation.”

                                                                14          32.    Before NOVEMBER 2, 2012, JOHN FASHING began medical treatment for right

                                                                15 hip arthritis with MICHAL BANFFY, M.D.

                                                                16          33.    Before NOVEMBER 2, 2012, MICHAL BANFFY, M.D., an orthopaedic surgeon

                                                                17 licensed to practice medicine in the State of California, through his experience and training in the

                                                                18 practice of medicine, indicated JOHN FASHING met the criteria for a total hip replacement on his

                                                                19 right hip.

                                                                20          34.    On or about NOVEMBER 2, 2012, MICHAL BANFFY, M.D., implanted the

                                                                21 DEFENDANT HIP SYSTEM into the right hip of JOHN FASHING at Torrance Memorial

                                                                22 Hospital in Torrance, California.

                                                                23          35.    At all relevant times and before the implantation of the HIP SYSTEM in the

                                                                24 PLAINTIFF, DEFENDANT knew that the HIP SYSTEM was defective and harmful to

                                                                25 consumers.

                                                                26          36.    At all relevant times and before the implantation of the HIP SYSTEM in the

                                                                27 PLAINTIFF, DEFENDANT had regular and frequent communications from surgeons who had

                                                                28

                                                                                                                   5                                          COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 6 of 15


                                                                 1 implanted the HIP SYSTEM, including PLAINTIFF’s surgeon, regarding failures and

                                                                 2 complications of the HIP SYSTEM.

                                                                 3          37.     Sometime after NOVEMBER 2, 2012, JOHN FASHING learned that his HIP

                                                                 4 SYSTEM failed and needed to be revised with another hip prosthesis.

                                                                 5          38.     On or about September 10, 2018, William Jiranek, M.D., an orthopaedic surgeon

                                                                 6 licensed to practice medicine in the State of North Carolina, removed certain components of the

                                                                 7 HIP SYSTEM from JOHN FASHING and replaced them with new components at Duke

                                                                 8 University Hospital in Durham, North Carolina.

                                                                 9          39.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN

                                                                10 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                11 suffering in body and mind; to suffer device-related complications; to expend money for medical
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                14 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                15 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                16 amount to be proven at trial.

                                                                17                         COUNT ONE – STRICT PRODUCTS LIABILITY
                                                                                                  MANUFACTURING DEFECT
                                                                18
                                                                            40.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                19

                                                                20 of this Complaint as if fully set forth herein and further states as follows:

                                                                21          41.     At all times material hereto, the DEFENDANT was the manufacturer, distributor,
                                                                22 seller, and/or supplier of one or more defective components used in JOHN FASHING’s body.

                                                                23
                                                                            42.     The HIP SYSTEM or components manufactured, sold, distributed, supplied, and/or
                                                                24
                                                                     placed in the stream of commerce by the DEFENDANT were defective in manufacture and
                                                                25
                                                                     construction when they left the hands of the DEFENDANT in that they deviated from product
                                                                26

                                                                27 specifications and/or applicable requirements for these medical devices and posed a serious risk of

                                                                28 injury and/or death.

                                                                                                                    6                                         COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 7 of 15


                                                                 1          43.     DEFENDANT knew or reasonably should have known that the HIP SYSTEM, as

                                                                 2 manufactured or constructed, was defective and posed an unreasonable risk of harm to individuals,

                                                                 3 including JOHN FASHING, who used the HIP SYSTEM as intended by DEFENDANT.

                                                                 4          44.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN

                                                                 5 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                 6 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                 7 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                 8 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                 9 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                10 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                11 amount to be proven at trial.
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12                             COUNT TWO – STRICT PRODUCTS LIABILITY
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                                                          DESIGN DEFECT
                                                                13
                                                                            45.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                14
                                                                     of this Complaint as if fully set forth herein and further states as follows:
                                                                15
                                                                            46.     The HIP SYSTEM, as manufactured and supplied by DEFENDANT, was defective
                                                                16
                                                                     in design and formulation in that, when it left the hands of the DEFENDANT, the foreseeable
                                                                17
                                                                     risks of the product exceeded the benefits associated with its design or formulation, or it was more
                                                                18
                                                                     dangerous than an ordinary customer would expect and/or failed to comply with applicable
                                                                19
                                                                     requirements for these medical devices.
                                                                20
                                                                            47.     The foreseeable risks associated with the design or manufacture of the HIP
                                                                21
                                                                     SYSTEM include, but are not limited to, the fact that the design or manufacture of the HIP
                                                                22
                                                                     SYSTEM is more dangerous than a reasonably prudent consumer would expect when used in its
                                                                23
                                                                     intended manner and/or it failed to comply with applicable requirements. The HIP SYSTEM
                                                                24
                                                                     design results in an increased risk of injury due to device failure.
                                                                25
                                                                            48.     The HIP SYSTEM was not reasonably safe as intended to be used;
                                                                26
                                                                            49.     The HIP SYSTEM had an inadequate design for the purposes of hip replacement;
                                                                27

                                                                28

                                                                                                                      7                                        COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 8 of 15


                                                                 1          50.     The HIP SYSTEM contained unreasonably dangerous design defects, including an

                                                                 2 inherently unstable and defective design, which resulted in an unreasonably high probability of

                                                                 3 early failure;

                                                                 4          51.     The HIP SYSTEM’s unstable and defective design resulted in a hip prosthesis,

                                                                 5 which had risks which exceeded the benefits of the medical device;

                                                                 6          52.     The HIP SYSTEM’s unstable and defective design resulted in a hip prosthesis

                                                                 7 which was more dangerous than the ordinary consumer would expect;

                                                                 8          53.     The HIP SYSTEM failed to perform in a manner reasonably expected in light of its

                                                                 9 nature and intended function, and subjected the JOHN FASHING to an unreasonable risk of harm

                                                                10 beyond that contemplated by an ordinary person;

                                                                11          54.     The HIP SYSTEM was insufficiently tested; and
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12          55.     The warning to JOHN FASHING and JOHN FASHING’s implanting physicians
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 about the dangers the HIP SYSTEM posed to consumers including JOHN FASHING were

                                                                14 inadequate. The inadequacy of DEFENDANTs warnings includes, but are not limited to, the

                                                                15 following:

                                                                16       i.       Insufficient to alert JOHN FASHING and his physicians as to the risk of adverse
                                                                   events and/or reactions associated with the HIP SYSTEM, subjecting JOHN FASHING to risks
                                                                17 which exceeded the benefits of the HIP SYSTEM;

                                                                18
                                                                         ii.      Contained misleading warnings emphasizing the efficacy of the HIP SYSTEM while
                                                                19 downplaying the risks associated with it, thereby making use of the HIP SYSTEM more dangerous
                                                                   than the ordinary consumer would expect;
                                                                20
                                                                        iii.      Contained insufficient and/or incorrect warnings to alert consumers, including JOHN
                                                                21 FASHING, through their prescribing physicians regarding the risk, scope, duration, and severity of
                                                                   the adverse reactions associated with the HIP SYSTEM;
                                                                22

                                                                23        iv.       Did not disclose that it was inadequately tested;

                                                                24        v.        Failed to convey adequate post-marketing warnings regarding the risk, severity,
                                                                     scope, and/or duration of the dangers posed by the HIP SYSTEM;
                                                                25

                                                                26        vi.       Failed to contain instructions sufficient to alert consumers to the dangers they posed,
                                                                     and to give them the information necessary to avoid or mitigate those dangers;
                                                                27
                                                                       vii.        DEFENDANT failed to adequately design and manufacture the HIP SYSTEM to
                                                                28 ensure that it would not corrode, erode, deteriorate, disassociate, fret and/or fracture in the patient;

                                                                                                                    8                                           COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 9 of 15


                                                                 1      viii.       DEFENDANT failed to adequately test the HIP SYSTEM to ensure that it would not
                                                                     corrode, erode, deteriorate, disassociate, fret and/or fracture in the patient; and
                                                                 2
                                                                       ix.        DEFENDANT failed to promptly act upon reports of early failure such that the HIP
                                                                 3
                                                                   SYSTEM continued to be implanted in unknowing patients by surgeons well after it should have
                                                                 4 been recalled or sales suspended;

                                                                 5          56.     As a direct and proximate result of the defective design of the DEFENDANT HIP
                                                                 6 SYSTEM or components and JOHN FASHING’s use of the HIP SYSTEM as designed,

                                                                 7 manufactured, sold, supplied, and introduced into the stream of commerce by DEFENDANT

                                                                 8 and/or the DEFENDANT failure to comply with applicable requirements, JOHN FASHING

                                                                 9 suffered serious permanent physical injury, harm, damages and economic loss and will continue to

                                                                10 suffer such harm, damages and economic loss in the future.

                                                                11          57.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                14 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                15 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                16 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                17 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                18 amount to be proven at trial.

                                                                19                                       COUNT THREE
                                                                                           STRICT PRODUCTS LIABILITY: FAILURE TO WARN
                                                                20

                                                                21          58.     JOHN FASHING adopts and incorporates by reference all the foregoing language

                                                                22 of this Complaint as if fully set forth herein and further states as follows:

                                                                23          59.     At all times material hereto, the DEFENDANT was the manufacturer, designer,

                                                                24 distributor, seller, and/or supplier of the HIP SYSTEM and sold the HIP SYSTEM knowing they

                                                                25 would then be implanted in patients in need of a hip prosthesis.

                                                                26          60.     The HIP SYSTEM was expected to, and did, reach the JOHN FASHING without

                                                                27 substantial change or adjustment in its condition as designed, manufactured, and sold by the

                                                                28 DEFENDANT.

                                                                                                                    9                                         COMPLAINT
                                                                     Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 10 of 15


                                                                 1          61.     The HIP SYSTEM as designed, developed, tested, manufactured, marketed, sold,

                                                                 2 and/or placed in the stream of commerce by DEFENDANT was in a dangerous and defective

                                                                 3 condition when it left the hands of the DEFENDANT and posed a threat to any user of the device.

                                                                 4          62.     JOHN FASHING was and is in the class of persons that DEFENDANT considered,

                                                                 5 or should have considered, to be subject to the harm caused by the defective nature of the HIP

                                                                 6 SYSTEM.

                                                                 7          63.     The HIP SYSTEM or components were implanted and used in the manner for

                                                                 8 which it was intended. JOHN FASHING’s use of the HIP SYSTEM as intended by

                                                                 9 DEFENDANT resulted in severe permanent physical, emotional, financial, and other injuries to

                                                                10 the JOHN FASHING.

                                                                11          64.     DEFENDANT knew or should have known that the HIP SYSTEM as designed,
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 developed, tested, manufactured, marketed, sold, and/or placed in the stream of commerce by
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 DEFENDANT was in a dangerous and defective condition when it left the hands of the

                                                                14 DEFENDANT and posed a threat to any user of the HIP SYSTEM.

                                                                15          65.     DEFENDANT failed to provide adequate and timely warnings or instructions

                                                                16 regarding the HIP SYSTEM and its known defects.

                                                                17          66.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN

                                                                18 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                19 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                20 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                21 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                22 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                23 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                24 amount to be proven at trial.

                                                                25                                       COUNT FOUR – NEGLIGENCE

                                                                26          67.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                27 of this Complaint as if fully set forth herein and further states as follows:

                                                                28

                                                                                                                    10                                        COMPLAINT
                                                                     Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 11 of 15


                                                                 1          68.     DEFENDANT designed, manufactured, marketed, detailed, and advertised, both to

                                                                 2 physicians and consumers, the HIP SYSTEM.

                                                                 3          69.     As a result, DEFENDANT had a duty to perform each of these functions

                                                                 4 reasonably and with reasonable and due care for the safety and well-being of patients in whom the

                                                                 5 devices would be implanted.

                                                                 6          70.     DEFENDANT failed to use reasonable and due care for the safety and well-being

                                                                 7 of those in whom the HIP SYSTEM would be implanted and is, therefore, negligent in the

                                                                 8 following respects:

                                                                 9          71.     The HIP SYSTEM was not reasonably safe as intended to be used;

                                                                10          72.     The HIP SYSTEM had an inadequate design for the purposes of hip replacement;

                                                                11          73.     The HIP SYSTEM contained unreasonably dangerous design defects, including an
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 inherently unstable and defective design, which resulted in an unreasonably high probability of
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 early failure;

                                                                14          74.     The HIP SYSTEM’s unstable and defective design resulted in a hip prosthesis,

                                                                15 which had risks which exceeded the benefits of the medical device;

                                                                16          75.     The HIP SYSTEM’s unstable and defective design resulted in a hip prosthesis

                                                                17 which was more dangerous than the ordinary consumer would expect;

                                                                18          76.     The HIP SYSTEM failed to perform in a manner reasonably expected in light of its

                                                                19 nature and intended function, and subjected the JOHN FASHING to an unreasonable risk of harm

                                                                20 beyond that contemplated by an ordinary person;

                                                                21          77.     The HIP SYSTEM was insufficiently tested; and

                                                                22          78.     The warning to JOHN FASHING and JOHN FASHING’s implanting physicians

                                                                23 about the dangers the HIP SYSTEM posed to consumers including JOHN FASHING were

                                                                24 inadequate. The inadequacy of DEFENDANTs warnings includes, but are not limited to, the

                                                                25 following:

                                                                26       i.       Insufficient to alert JOHN FASHING and his physicians as to the risk of adverse
                                                                   events and/or reactions associated with the HIP SYSTEM, subjecting JOHN FASHING to risks
                                                                27 which exceeded the benefits of the HIP SYSTEM;

                                                                28

                                                                                                                  11                                       COMPLAINT
                                                                     Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 12 of 15


                                                                 1       ii.      Contained misleading warnings emphasizing the efficacy of the HIP SYSTEM while
                                                                   downplaying the risks associated with it, thereby making use of the HIP SYSTEM more dangerous
                                                                 2 than the ordinary consumer would expect;

                                                                 3
                                                                        iii.      Contained insufficient and/or incorrect warnings to alert consumers, including JOHN
                                                                 4 FASHING, through their prescribing physicians regarding the risk, scope, duration, and severity of
                                                                   the adverse reactions associated with the HIP SYSTEM;
                                                                 5
                                                                        iv.       Did not disclose that it was inadequately tested;
                                                                 6
                                                                         v.       Failed to convey adequate post-marketing warnings regarding the risk, severity,
                                                                 7
                                                                   scope, and/or duration of the dangers posed by the HIP SYSTEM;
                                                                 8
                                                                        vi.       Failed to contain instructions sufficient to alert consumers to the dangers they posed,
                                                                 9 and to give them the information necessary to avoid or mitigate those dangers;

                                                                10     vii.        DEFENDANT failed to adequately design and manufacture the HIP SYSTEM to
                                                                11 ensure that it would not corrode, erode, deteriorate, disassociate, fret and/or fracture in the patient;
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12      viii.       DEFENDANT failed to adequately test the HIP SYSTEM to ensure that it would not
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                     corrode, erode, deteriorate, disassociate, fret and/or fracture in the patient; and
                                                                13
                                                                       ix.          DEFENDANT failed to promptly act upon reports of early failure such that the
                                                                14 HIP SYSTEM continued to be implanted in unknowing patients by surgeons well after it should

                                                                15 have been recalled or sales suspended;

                                                                16          79.     The above conduct illustrates DEFENDANT failure to exercise reasonable and

                                                                17 appropriate care. It was foreseeable that such negligence would lead to premature device failure as

                                                                18 well as severe, permanent, debilitating injury to patients, including JOHN FASHING.

                                                                19          80.     As a direct and proximate result of the DEFENDANT negligence, JOHN

                                                                20 FASHING has suffered, and will continue to suffer, severe physical pain and injuries which are

                                                                21 permanent and lasting in nature, emotional distress, loss of the capacity for the enjoyment of life,

                                                                22 medical and nursing expenses, surgical expenses, and economic loss as alleged herein. These

                                                                23 damages have occurred in the past and will continue into the future.

                                                                24          81.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN

                                                                25 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                26 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                27 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                28 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                                                                    12                                          COMPLAINT
                                                                     Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 13 of 15


                                                                 1 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                 2 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                 3 amount to be proven at trial.

                                                                 4                                   COUNT FIVE – NEGLIGENCE PER SE

                                                                 5          82.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                 6 of this Complaint as if fully set forth herein and further states as follows:

                                                                 7          83.     DEFENDANT have an obligation to not violate the law in the manufacture, design,
                                                                 8 testing, assembly, inspection, labeling, packaging, supplying, marketing, selling, advertising,

                                                                 9 preparing for use, warnings of the risks and dangers of the HIP SYSTEM, and otherwise

                                                                10 distributing the HIP SYSTEM.

                                                                11          84.     DEFENDANT acts and omissions constitute an adulteration, misbranding, or both,
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 and constitute a breach of duty subjecting DEFENDANT to civil liability for all damages arising
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 therefrom, under theories of negligence per se.

                                                                14          85.     JOHN FASHING and his implanting surgeon, as a purchaser of the HIP SYSTEM,
                                                                15 is within the class of persons the laws and regulations are designed to protect and JOHN

                                                                16 FASHING’s injuries are the type of harm these laws and regulations are designed to prevent.

                                                                17          86.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN
                                                                18 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                19 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                20 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                21 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                22 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                23 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                24 amount to be proven at trial.

                                                                25                                 COUNT SIX – BREACH OF WARRANTIES
                                                                26          87.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                27 of this Complaint as if fully set forth herein and further states as follows:

                                                                28

                                                                                                                    13                                        COMPLAINT
                                                                     Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 14 of 15


                                                                 1          88.     JOHN FASHING reserves the right to present evidence in support of the claim

                                                                 2 which is not presently in his possession, but which is not necessarily limited to: Instruction for

                                                                 3 Use Manuals; all written material or information provided on and/or within any and all packaging

                                                                 4 associated with JOHN FASHING’s device; manufacturer’s labels, package inserts; Adverse Event

                                                                 5 Reports; clinical trial data; medical literature; medical research findings and opinions; medical

                                                                 6 publications; advertisements; sales and promotional materials; internal memoranda, emails,

                                                                 7 communications and databases; sales, prescription and adverse event report databases; and

                                                                 8 communications from DEFENDANT in this action, including DEFENDANT employees, officers,

                                                                 9 directors, agents, representatives, contractors and business associates, to the public, medical

                                                                10 community, JOHN FASHING’s implanting surgeon and JOHN FASHING. Upon information,

                                                                11 knowledge and belief, JOHN FASHING alleges the documents, instruments and/or evidence
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 stated above are in the possession of DEFENDANT.
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13          89.     JOHN FASHING, by and through his implanting orthopaedic surgeon, used the

                                                                14 HIP SYSTEM for its intended purpose.

                                                                15          90.     Contrary to the express and implied warranties, at the time the DEFENDANT

                                                                16 marketed, sold and/or distributed the HIP SYSTEM, it was not of merchantable quality or safe for

                                                                17 their intended use as described above.

                                                                18          91.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN

                                                                19 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and

                                                                20 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                21 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                22 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                23 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                24 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                25 amount to be proven at trial.

                                                                26                        COUNT SEVEN – NEGLIGENT MISREPRESENTATION

                                                                27          92.     JOHN FASHING adopts and incorporates by reference all the foregoing language
                                                                28 of this Complaint as if fully set forth herein and further states as follows:

                                                                                                                    14                                        COMPLAINT
                                                                      Case 2:20-cv-01800-TLN-DB Document 1 Filed 09/08/20 Page 15 of 15


                                                                 1          93.     At the time DEFENDANT manufactured, designed, marketed, sold and distributed

                                                                 2 the HIP SYSTEM for use by JOHN FASHING, DEFENDANT knew or should have known of the

                                                                 3 use for which the HIP SYSTEM was intended and the serious risks and dangers associated with

                                                                 4 such use of the HIP SYSTEM.

                                                                 5          94.     DEFENDANT owed a duty to treating physicians and to the ultimate end-users of

                                                                 6 the HIP SYSTEM, including JOHN FASHING, to accurately and truthfully represent the risks of

                                                                 7 the HIP SYSTEM. DEFENDANT breached that duty by misrepresenting and/or failing to

                                                                 8 adequately warn JOHN FASHING’s physicians, the medical community, JOHN FASHING, and

                                                                 9 the public about the risks of the HIP SYSTEM, which DEFENDANT knew or in the exercise of

                                                                10 diligence should have known.

                                                                11          95.     As a direct and proximate result of DEFENDANT wrongful conduct, JOHN
   LLP

                        415.426.3000 phone • 415.426.3001 fax




                                                                12 FASHING was caused to suffer and sustain injuries of a permanent nature; to endure pain and
                          1700 Montgomery Street Suite 250
                            San Francisco California 94111
L EVIN S IMES A BRAMS




                                                                13 suffering in body and mind; to suffer device-related complications; to expend money for medical

                                                                14 care in the past and in the future; furthermore, JOHN FASHING was unable to and will in the

                                                                15 future be unable to attend to his normal affairs and duties for an indefinite period of time sustained

                                                                16 and will continue to sustain severe physical injuries, severe emotional distress, mental anguish,

                                                                17 economic losses and other damages for which he is entitled to compensatory damages in an

                                                                18 amount to be proven at trial.

                                                                19          WHEREFORE, JOHN FASHING, prays for judgment against DEFENDANT, in a sum in

                                                                20 excess of jurisdictional limits of this Court, together with interests and costs of this action.

                                                                21                                            JURY DEMAND

                                                                22          PLAINTIFF HEREIN DEMANDS A TRIAL BY JURY.
                                                                23                                                 RESPECTFULLY SUBMITTED,
                                                                24 Dated: September 8, 2020                        LEVIN SIMES ABRAMS, LLP
                                                                25
                                                                                                                   /s/Rachel Abrams
                                                                26                                                 Rachel Abrams (SBN 209316)
                                                                27                                                 Attorneys for Plaintiff
                                                                28

                                                                                                                     15                                          COMPLAINT
